DETAILED ACTION
	This office action is in response to the communication filed on April 29, 2022. Claims 1-20 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Remarks, filed 04/29/22, with respect to the 101 rejection of claims 1-20 have been fully considered and are persuasive in view of the amendments made to independent claims 1, 10, and 16. The 101 rejection of claims 1-20 has been withdrawn. 
Applicant’s arguments with respect to the 103 rejection of claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Objections
Claim 17-20 are objected to because of the following informalities:
In claims 17-20, the phrase “The computer program product of claim 15” should be “The computer program product of claim 16.
Appropriate correction is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 6-8, 10, 11, 13-16, 18, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Purathepparambil (US Pub 2020/0021620) in view of Breitenstein (US Pub 2011/0077958) and in further view of Shum (US Pub 2014/0172864).

With respect to claim 1, Purathepparambil discloses a method, comprising:
retrieving, by an information handling system, telemetry data for a plurality of applications (Purathepparambil: Paragraphs 8 and 38 – an information management system extracting telemetry data for multiple applications);
mapping, by the information handling system, the plurality of applications to an ontological map based, at least in part, on the telemetry data (Purathepparambil: Paragraphs 89, 112, and 113 – extracting telemetry data for a plurality of applications, mapping module analyzing information of multiple applications and providing a visual representation; here Purathepparambil discloses mapping plurality of applications for visual representation based on telemetry data, but does not explicitly disclose mapping to an ontological map, however, the Breitenstein reference discloses the features, as discussed below);
generating, by the information handling system, a navigable visualization of at least a portion of the plurality of applications based on at least a portion of the ontological map (Purathepparambil: Paragraphs 89, 112, and 113 – mapping module analyzing information of multiple applications and providing a visual representation; here Purathepparambil discloses mapping plurality of applications and generating a visual representation or visualization based on telemetry data, but does not explicitly disclose generating a navigable visualization based on at least a portion of an ontological map, however, the Breitenstein and Shum references disclose the features, as discussed below).
Purathepparambil discloses mapping plurality of applications at least in part on telemetry data, however, Purathepparambil does not explicitly disclose:
mapping to an ontological map;
generating a visualization based on at least a portion of the ontological map;
The Breitenstein reference discloses mapping to an ontological map and generating a visualization based on at least a portion of the ontological map (Breitenstein: Paragraphs 12-14 – retrieving telemetry data and mapping the data in a hierarchically organized manner, providing user selectable options for information display; Paragraphs 48 and 68 – ontological mapping of data, visualizing the data on a map).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, having the teachings of Purathepparambil and Breitenstein, to have combined Purathepparambil and Breitenstein. The motivation to combine Purathepparambil and Breitenstein would be to improve analyzing and managing of data by providing a visual dashboard for gathering, mapping, and normalizing data (Breitenstein: Paragraphs 7 and 56).
Purathepparambil discloses generating a visualization of a plurality of applications by an information handling system and Breitenstein discloses generating a visualization and providing user selectable options for information being displayed, however, Purathepparambil and Breitenstein do not explicitly disclose:
a navigable visualization;
receiving user input to navigate the visualization to identify an application to execute; and
executing the application.
The Shum reference discloses a navigable visualization, receiving user input to navigate the visualization to identify an application to execute, and executing the application (Shum: Paragraphs 26 and 27 – visual map including applications located at or specific to various nodes or contexts which can be navigated, visual map including image and/or graphical information to aid a user in navigating the visual map, visual map permitting a user to execute the applications, user selecting an application; Paragraphs 55 and 56 – visual map including applications displayed in a user interface; Paragraph 64 – ontological schema used to create a visual map; Paragraphs 70 and 86 – applications on visual map accessed and executed by user; Figure 1).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, having the teachings of Purathepparambil, Breitenstein, and Shum, to have combined Purathepparambil, Breitenstein, and Shum. The motivation to combine Purathepparambil, Breitenstein, and Shum would be to organizing information by presenting information in a visual and context oriented format (Shum: Paragraphs 2 and 13). 

With respect to claim 2, Purathepparambil in view of Breitenstein and in further view of Shum discloses the method of claim 1, further comprising generating a recommendation of one or more additional applications based on the telemetry data (Purathepparambil: Paragraphs 89, 112, and 113 – extracting telemetry data for a plurality of applications, analyzing information of applications, providing recommendation for another application).

With respect to claim 6, Purathepparambil in view of Breitenstein and in further view of Shum discloses the method of claim 1, wherein mapping the plurality of applications comprises mapping based on at least one of a genre, platform, rating, difficulty, amount of time played, trophies earned, and popularity (Purathepparambil: Paragraphs 89, 112, and 113 – extracting telemetry data for a plurality of applications, mapping module analyzing information of multiple applications, providing recommendation for another application; Paragraphs 110 and 113 – providing recommendation for another application based on multiple attributes such as rating, cost, etc.; Breitenstein: Paragraphs 9, 43, 51, 68, and 71 – recommendation based on cost, popularity, rating, specialty etc.).

With respect to claim 7, Purathepparambil in view of Breitenstein and in further view of Shum discloses the method of claim 1, further comprising
receiving user feedback regarding one or more of the plurality of applications (Purathepparambil: Paragraphs 38, 43, 44, 48, 49, and 58 – context attributes for applications accessed from server storing data, context attributes comprise telemetry data, tracking and mapping actions related to contextual elements, learning patterns to optimize context generation based on a feedback loop from users and analytics performed; Breitenstein: Paragraphs 12, 70, and 76 – user selectable options for defining analytics to be presented, map enables identifying similarities and visualizing patterns); and
transmitting the user feedback to a server, wherein the retrieved telemetry data is received from the server and incorporates the user feedback correlating applications based on similarity of user feedback received regarding the application (Purathepparambil: Paragraphs 38, 43, 44, 48, 49, and 58 – context attributes for applications accessed from server storing data, context attributes comprise telemetry data, tracking and mapping actions related to contextual elements, learning patterns to optimize context generation based on a feedback loop from users and analytics performed; Breitenstein: Paragraphs 12, 70, and 76 – user selectable options for defining analytics to be presented, map enables identifying similarities and visualizing patterns).

With respect to claim 8, Purathepparambil in view of Breitenstein and in further view of Shum discloses the method of claim 1, further comprising
receiving a user command to select a different portion of the ontological map (Purathepparambil: Paragraphs 89, 112, and 113 – mapping module analyzing information of multiple applications and providing a visual representation; Breitenstein: Paragraphs 48, 55, and 68 – ontological mapping of data, visualizing the data on a map, changing visualization by changing data source, time period, display interval, comparison, filtering etc.; Paragraphs 70, 74, and 76 – enable visualizing data in many ways, mapping and visualizing data, presenting different visualization, making comparison based on differences in visualizations); and
generating a second visualization of at least a second portion of the plurality of applications corresponding to the different portion of the ontological map (Purathepparambil: Paragraphs 89, 112, and 113 – mapping module analyzing information of multiple applications and providing a visual representation; Breitenstein: Paragraphs 48, 55, and 68 – ontological mapping of data, visualizing the data on a map, changing visualization by changing data source, time period, display interval, comparison, filtering etc.; Paragraphs 70, 74, and 76 – enable visualizing data in many ways, mapping and visualizing data, presenting different visualization, making comparison based on differences in visualizations).

With respect to claim 10, Purathepparambil discloses an information handling system, comprising:
a processor (Purathepparambil: Paragraphs 36 and 64 – a processor); and
a memory coupled to the processor, wherein the processor is configured to perform steps (Purathepparambil: Paragraphs 36 and 64 – a processor coupled with memory for executing program codes) comprising:
retrieving, by the information handling system, telemetry data for a plurality of applications (Purathepparambil: Paragraphs 8 and 38 – an information management system extracting telemetry data for multiple applications);
mapping, by the information handling system, the plurality of applications to an ontological map based, at least in part, on the telemetry data (Purathepparambil: Paragraphs 89, 112, and 113 – extracting telemetry data for a plurality of applications, mapping module analyzing information of multiple applications and providing a visual representation; here Purathepparambil discloses mapping plurality of applications for visual representation based on telemetry data, but does not explicitly disclose mapping to an ontological map, however, the Breitenstein reference discloses the features, as discussed below); 
generating, by the information handling system, a navigable visualization of at least a portion of the plurality of applications based on at least a portion of the ontological map (Purathepparambil: Paragraphs 89, 112, and 113 – mapping module analyzing information of multiple applications and providing a visual representation; here Purathepparambil discloses mapping plurality of applications and generating a visual representation or visualization based on telemetry data, but does not explicitly disclose generating a navigable visualization based on at least a portion of an ontological map, however, the Breitenstein and Shum references disclose the features, as discussed below).
Purathepparambil discloses mapping plurality of applications at least in part on telemetry data, however, Purathepparambil does not explicitly disclose:
mapping to an ontological map;
generating a visualization based on at least a portion of the ontological map;
The Breitenstein reference discloses mapping to an ontological map and generating a visualization based on at least a portion of the ontological map (Breitenstein: Paragraphs 13 and 14 – retrieving telemetry data and mapping the data in a hierarchically organized manner; Paragraphs 48 and 68 – ontological mapping of data, visualizing the data on a map).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, having the teachings of Purathepparambil and Breitenstein, to have combined Purathepparambil and Breitenstein. The motivation to combine Purathepparambil and Breitenstein would be to improve analyzing and managing of data by providing a visual dashboard for gathering, mapping, and normalizing data (Breitenstein: Paragraphs 7 and 56).
Purathepparambil discloses generating a visualization of a plurality of applications by an information handling system and Breitenstein discloses generating a visualization and providing user selectable options for information being displayed, however, Purathepparambil and Breitenstein do not explicitly disclose:
a navigable visualization;
receiving user input to navigate the visualization to identify an application to execute; and
executing the application.
The Shum reference discloses a navigable visualization, receiving user input to navigate the visualization to identify an application to execute, and executing the application (Shum: Paragraphs 26 and 27 – visual map including applications located at or specific to various nodes or contexts which can be navigated, visual map including image and/or graphical information to aid a user in navigating the visual map, visual map permitting a user to execute the applications, user selecting an application; Paragraphs 55 and 56 – visual map including applications displayed in a user interface; Paragraph 64 – ontological schema used to create a visual map; Paragraphs 70 and 86 – applications on visual map accessed and executed by user; Figure 1).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, having the teachings of Purathepparambil, Breitenstein, and Shum, to have combined Purathepparambil, Breitenstein, and Shum. The motivation to combine Purathepparambil, Breitenstein, and Shum would be to organizing information by presenting information in a visual and context oriented format (Shum: Paragraphs 2 and 13). 

With respect to claim 11, Purathepparambil in view of Breitenstein and in further view of Shum discloses the information handling system of claim 10, wherein the processor is further configured to perform steps comprising generating a recommendation of one or more additional applications based on the telemetry data (Purathepparambil: Paragraphs 89, 112, and 113 – extracting telemetry data for a plurality of applications, analyzing information of applications, providing recommendation for another application).

With respect to claim 13, Purathepparambil in view of Breitenstein and in further view of Shum discloses the information handling system of claim 10, wherein mapping the plurality of applications comprises mapping based on at least one of a genre, platform, rating, difficulty, amount of time played, trophies earned, and popularity (Purathepparambil: Paragraphs 89, 112, and 113 – extracting telemetry data for a plurality of applications, mapping module analyzing information of multiple applications, providing recommendation for another application; Paragraphs 110 and 113 – providing recommendation for another application based on multiple attributes such as rating, cost, etc.; Breitenstein: Paragraphs 9, 43, 51, 68, and 71 – recommendation based on cost, popularity, rating, specialty etc.).

With respect to claim 14, Purathepparambil in view of Breitenstein and in further view of Shum discloses the information handling system of claim 10, wherein the processor is further configured to perform steps comprising:
receiving user feedback regarding one or more of the plurality of applications (Purathepparambil: Paragraphs 38, 43, 44, 48, 49, and 58 – context attributes for applications accessed from server storing data, context attributes comprise telemetry data, tracking and mapping actions related to contextual elements, learning patterns to optimize context generation based on a feedback loop from users and analytics performed; Breitenstein: Paragraphs 12, 70, and 76 – user selectable options for defining analytics to be presented, map enables identifying similarities and visualizing patterns); and
transmitting the user feedback to a server, wherein the retrieved telemetry data is received from the server and incorporates the user feedback correlating applications based on similarity of user feedback received regarding the application (Purathepparambil: Paragraphs 38, 43, 44, 48, 49, and 58 – context attributes for applications accessed from server storing data, context attributes comprise telemetry data, tracking and mapping actions related to contextual elements, learning patterns to optimize context generation based on a feedback loop from users and analytics performed; Breitenstein: Paragraphs 12, 70, and 76 – user selectable options for defining analytics to be presented, map enables identifying similarities and visualizing patterns).

With respect to claim 15, Purathepparambil in view of Breitenstein discloses the information handling system of claim 10, wherein the processor is further configured to perform steps comprising:
receiving a user command to select a different portion of the ontological map (Purathepparambil: Paragraphs 89, 112, and 113 – mapping module analyzing information of multiple applications and providing a visual representation; Breitenstein: Paragraphs 48, 55, and 68 – ontological mapping of data, visualizing the data on a map, changing visualization by changing data source, time period, display interval, comparison, filtering etc.; Paragraphs 70, 74, and 76 – enable visualizing data in many ways, mapping and visualizing data, presenting different visualization, making comparison based on differences in visualizations); and
generating a second visualization of at least a second portion of the plurality of applications corresponding to the different portion of the ontological map (Purathepparambil: Paragraphs 89, 112, and 113 – mapping module analyzing information of multiple applications and providing a visual representation; Breitenstein: Paragraphs 48, 55, and 68 – ontological mapping of data, visualizing the data on a map, changing visualization by changing data source, time period, display interval, comparison, filtering etc.; Paragraphs 70, 74, and 76 – enable visualizing data in many ways, mapping and visualizing data, presenting different visualization, making comparison based on differences in visualizations).

With respect to claim 16, Purathepparambil discloses a computer program product, comprising:
a non-transitory computer readable medium comprising code to perform steps (Purathepparambil: Paragraphs 36 and 64 – non-transitory computer readable storage medium having program codes stored within, a processor coupled with memory for executing program codes) comprising:
retrieving, by an information handling system, telemetry data for a plurality of applications (Purathepparambil: Paragraphs 8 and 38 – an information management system extracting telemetry data for multiple applications);
mapping, by the information handling system, the plurality of applications to an ontological map based, at least in part, on the telemetry data (Purathepparambil: Paragraphs 89, 112, and 113 – extracting telemetry data for a plurality of applications, mapping module analyzing information of multiple applications and providing a visual representation; here Purathepparambil discloses mapping plurality of applications for visual representation based on telemetry data, but does not explicitly disclose mapping to an ontological map, however, the Breitenstein reference discloses the features, as discussed below);
generating, by the information handling system, a navigable visualization of at least a portion of the plurality of applications based on at least a portion of the ontological map (Purathepparambil: Paragraphs 89, 112, and 113 – mapping module analyzing information of multiple applications and providing a visual representation; here Purathepparambil discloses mapping plurality of applications and generating a visual representation or visualization based on telemetry data, but does not explicitly disclose generating a navigable visualization based on at least a portion of an ontological map, however, the Breitenstein and Shum references disclose the features, as discussed below).
Purathepparambil discloses mapping plurality of applications at least in part on telemetry data, however, Purathepparambil does not explicitly disclose:
mapping to an ontological map;
generating a visualization based on at least a portion of the ontological map;
The Breitenstein reference discloses mapping to an ontological map and generating a visualization based on at least a portion of the ontological map (Breitenstein: Paragraphs 13 and 14 – retrieving telemetry data and mapping the data in a hierarchically organized manner; Paragraphs 48 and 68 – ontological mapping of data, visualizing the data on a map).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, having the teachings of Purathepparambil and Breitenstein, to have combined Purathepparambil and Breitenstein. The motivation to combine Purathepparambil and Breitenstein would be to improve analyzing and managing of data by providing a visual dashboard for gathering, mapping, and normalizing data (Breitenstein: Paragraphs 7 and 56).
Purathepparambil discloses generating a visualization of a plurality of applications by an information handling system and Breitenstein discloses generating a visualization and providing user selectable options for information being displayed, however, Purathepparambil and Breitenstein do not explicitly disclose:
a navigable visualization;
receiving user input to navigate the visualization to identify an application to execute; and
executing the application.
The Shum reference discloses a navigable visualization, receiving user input to navigate the visualization to identify an application to execute, and executing the application (Shum: Paragraphs 26 and 27 – visual map including applications located at or specific to various nodes or contexts which can be navigated, visual map including image and/or graphical information to aid a user in navigating the visual map, visual map permitting a user to execute the applications, user selecting an application; Paragraphs 55 and 56 – visual map including applications displayed in a user interface; Paragraph 64 – ontological schema used to create a visual map; Paragraphs 70 and 86 – applications on visual map accessed and executed by user; Figure 1).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, having the teachings of Purathepparambil, Breitenstein, and Shum, to have combined Purathepparambil, Breitenstein, and Shum. The motivation to combine Purathepparambil, Breitenstein, and Shum would be to organizing information by presenting information in a visual and context oriented format (Shum: Paragraphs 2 and 13). 

With respect to claim 18, Purathepparambil in view of Breitenstein and in further view of Shum discloses the computer program product of claim 16, wherein the medium further comprises code to perform steps comprising:
receiving user feedback regarding one or more of the plurality of applications (Purathepparambil: Paragraphs 38, 43, 44, 48, 49, and 58 – context attributes for applications accessed from server storing data, context attributes comprise telemetry data, tracking and mapping actions related to contextual elements, learning patterns to optimize context generation based on a feedback loop from users and analytics performed; Breitenstein: Paragraphs 12, 70, and 76 – user selectable options for defining analytics to be presented, map enables identifying similarities and visualizing patterns); and
transmitting the user feedback to a server, wherein the retrieved telemetry data is received from the server and incorporates the user feedback correlating applications based on similarity of user feedback received regarding the application (Purathepparambil: Paragraphs 38, 43, 44, 48, 49, and 58 – context attributes for applications accessed from server storing data, context attributes comprise telemetry data, tracking and mapping actions related to contextual elements, learning patterns to optimize context generation based on a feedback loop from users and analytics performed; Breitenstein: Paragraphs 12, 70, and 76 – user selectable options for defining analytics to be presented, map enables identifying similarities and visualizing patterns). 

With respect to claim 19, Purathepparambil in view of Breitenstein and in further view of Shum discloses the computer program product of claim 16, wherein the medium further comprises code to perform steps comprising:
receiving a user command to select a different portion of the ontological map (Purathepparambil: Paragraphs 89, 112, and 113 – mapping module analyzing information of multiple applications and providing a visual representation; Breitenstein: Paragraphs 48, 55, and 68 – ontological mapping of data, visualizing the data on a map, changing visualization by changing data source, time period, display interval, comparison, filtering etc.; Paragraphs 70, 74, and 76 – enable visualizing data in many ways, mapping and visualizing data, presenting different visualization, making comparison based on differences in visualizations); and
generating a second visualization of at least a second portion of the plurality of applications corresponding to the different portion of the ontological map (Purathepparambil: Paragraphs 89, 112, and 113 – mapping module analyzing information of multiple applications and providing a visual representation; Breitenstein: Paragraphs 48, 55, and 68 – ontological mapping of data, visualizing the data on a map, changing visualization by changing data source, time period, display interval, comparison, filtering etc.; Paragraphs 70, 74, and 76 – enable visualizing data in many ways, mapping and visualizing data, presenting different visualization, making comparison based on differences in visualizations).

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Purathepparambil (US Pub 2020/0021620) in view of Breitenstein (US Pub 2011/0077958) in view of Shum (US Pub 2014/0172864) and in further view of Bourke (US Pub 2014/0236756).

With respect to claim 3, Purathepparambil in view of Breitenstein and in further view of Shum discloses the method of claim 2, however, Purathepparambil, Breitenstein, and Shum do not explicitly disclose:
wherein the step of generating the recommendation is based, at least in part, on similarity of a hardware configuration of the information handling system.
The Bourke reference discloses a step of generating a recommendation is based, at least in part, on similarity of a hardware configuration of an information handling system (Bourke: Paragraph 20 – processing a recommendation list request which includes additional information concerning a computer device that provided the request, recommendation list request includes information concerning hardware configuration of the computing device making the request such as hardware capabilities of the computing device, a recommendation list of recommendations for applications that can be installed and run by the particular hardware configuration of the computing device, or that are compatible with the hardware configuration of devices available to the computing device, processing and returning one or more recommendation lists targeting the particular hardware configuration, which is generating recommendation based on a compatibility or similarity of a hardware configuration of an information handling system).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, having the teachings of Purathepparambil, Breitenstein, Shum, and Bourke, to have combined Purathepparambil, Breitenstein, Shum and Bourke. The motivation to combine Purathepparambil, Breitenstein, Shum, and Bourke would be to present software application recommendations on a computing device using a recommendation client (Bourke: Paragraphs 2 and 5).

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Purathepparambil (US Pub 2020/0021620) in view of Breitenstein (US Pub 2011/0077958) in view of Shum (US Pub 2014/0172864) in view of Lu (US Pub 2018/0341865) and in further view of Agarwal (US Pub 2019/0005242).

With respect to claim 4, Purathepparambil in view of Breitenstein and in further view of Shum discloses the method of claim 2, however, Purathepparambil, Breitenstein, and Shum do not explicitly disclose:
wherein the step of generating the recommendation is based, at least in part, on a similarity of the one or more additional applications determined by Jaccard similarity with respect to the plurality of applications.
The Lu reference discloses generating a recommendation is based, at least in part, on a similarity of one or more additional applications determined by Jaccard similarity with respect to a plurality of applications (Lu: Paragraphs 2 and 39-42 – utilization data includes data indicating applications installed on a computer device, using utilization data to predict similar applications to recommend, providing a recommendation of similar applications, similarity determined based on application metadata describing the application; here Lu does not explicitly disclose similarity determined by Jaccard similarity, but the Agarwal reference discloses the feature, as discussed below).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, having the teachings of Purathepparambil, Breitenstein, Shum, and Lu, to have combined Purathepparambil, Breitenstein, Shum, and Lu. The motivation to combine Purathepparambil, Breitenstein, Shum, and Lu would be to automatically discover and recommend applications to a user of an electronic device based on interests that are important to the user (Lu: Para 20).
Lu discloses recommendation based on a similarity of one or more additional applications with respect to a plurality of applications, however, Purathepparambil, Breitenstein, Shum, and Lu do not explicitly disclose:
similarity determined by Jaccard similarity.
The Agarwal reference discloses similarity determined by Jaccard similarity (Agarwal: Paragraph 34 – similarity between applications calculated using Jaccard similarity).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, having the teachings of Purathepparambil, Breitenstein, Shum, Lu, and Agarwal, to have combined Purathepparambil, Breitenstein, Shum, Lu, and Agarwal. The motivation to combine Purathepparambil, Breitenstein, Shum, Lu, and Agarwal would be to determine similarity of applications by comparing the applications using Jaccard similarity (Agarwal: Paragraphs 4 and 34).

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Purathepparambil (US Pub 2020/0021620) in view of Breitenstein (US Pub 2011/0077958) in view of Shum (US Pub 2014/0172864) and in further view of Ogawa (US Pub 2015/0081725).

With respect to claim 5, Purathepparambil in view of Breitenstein and in further view of Shum discloses the method of claim 1, however, Purathepparambil, Breitenstein, and Shum do not explicitly disclose:
further comprising generating a recommendation of a user profile based on the telemetry data.
The Ogawa reference discloses generating a recommendation of a user profile based on telemetry data (Ogawa: Paragraphs 19, 139, and 317 – suggesting user accounts or profiles based on telemetry data; Figure 14).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, having the teachings of Purathepparambil, Breitenstein, Shum, and Ogawa, to have combined Purathepparambil, Breitenstein, Shum, and Ogawa. The motivation to combine Purathepparambil, Breitenstein, Shum, and Ogawa would be to compose new social data by efficiently obtaining social data and identifying relationships from the obtained social data (Ogawa: Paras 4 and 56).

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Purathepparambil (US Pub 2020/0021620) in view of Breitenstein (US Pub 2011/0077958) in view of Shum (US Pub 2014/0172864) and in further view of Brochu (US Pub 2021/0133239).

With respect to claim 9, Purathepparambil in view of Breitenstein and in further view of Shum discloses the method of claim 1, however, Purathepparambil, Breitenstein, and Shum do not explicitly disclose:
wherein generating the visualization comprises generating a virtual reality (VR) display.
The Brochu reference discloses generating a visualization comprising generating a virtual reality (VR) display (Brochu: Paragraphs 63, 68, and 105 – using virtual reality headsets to display one or more recommended visualizations to a user; Paragraphs 93 and 135 – employing recommendation models and user profiles to determine one or more recommended visualizations, telemetry data and user feedback associated with recommended visualizations).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, having the teachings of Purathepparambil, Breitenstein, Shum, and Brochu, to have combined Purathepparambil, Breitenstein, Shum, and Brochu. The motivation to combine Purathepparambil, Breitenstein, Shum, and Brochu would be to improve understanding of data by employing personalized recommendation of visualizations of data to users (Brochu: Paragraphs 1 and 2).

Claims 12 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Purathepparambil (US Pub 2020/0021620) in view of Breitenstein (US Pub 2011/0077958) in view of Shum (US Pub 2014/0172864) and in further view of Smith (US Pat 8,298,087).

With respect to claim 12, Purathepparambil in view of Breitenstein and in further view of Shum discloses the information handling system of claim 11, wherein the step of generating the recommendation is based, at least in part, on price, popularity with friends, rating, genre, and difficulty (Purathepparambil: Paragraphs 110 and 113 – providing recommendation for another application based on multiple attributes such as rating, cost etc.; Breitenstein: Paragraphs 9, 43, 51, 68, and 71 – recommendation based on cost, popularity, rating, specialty etc.), however, Purathepparambil, Breitenstein, and Shum do not explicitly disclose:
recommendation is based, at least in part, on price, popularity with friends, rating, genre, and difficulty.
The Smith reference discloses recommendation is based, at least in part, on price, popularity with friends, rating, genre, and difficulty (Smith: Column 3, lines 21-67 – recommend based on rating, recommend based on popularity with friends, recommend based on price, recommend based on level and/or experience, recommend based on genre; Column 5 line 9 – Column 6 line 41 – recommendations based on recommendation criteria depending on various criteria related to specific user based on user profile and preferences price, rating, popularity, genre, level/expertise etc.; Column 7, lines 43-55 – recommend based on appropriate difficulty level for a particular user).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, having the teachings of Purathepparambil, Breitenstein, Shum, and Smith, to have combined Purathepparambil, Breitenstein, Shum, and Smith. The motivation to combine Purathepparambil, Breitenstein, Shum, and Smith would be to provide recommendations by using personalized information related to user preferences and profiles (Smith: Column 1, lines 14-24).

With respect to claim 17, Purathepparambil in view of Breitenstein and in further view of Shum discloses the computer program product of claim 16, wherein the medium further comprises code to perform steps comprising generating a recommendation of one or more additional applications based on the telemetry data, wherein the recommendation is based, at least in part, on price, popularity with friends, rating, genre, and difficulty (Purathepparambil: Paragraphs 110 and 113 – providing recommendation for another application based on multiple attributes such as rating, cost, etc.; Breitenstein: Paragraphs 9, 43, 51, 68, and 71 – recommendation based on cost, popularity, rating, specialty etc.), however, Purathepparambil,  Breitenstein, and Shum do not explicitly disclose:
recommendation is based, at least in part, on price, popularity with friends, rating, genre, and difficulty.
The Smith reference discloses recommendation is based, at least in part, on price, popularity with friends, rating, genre, and difficulty (Smith: Column 3, lines 21-67 – recommend based on rating, recommend based on popularity with friends, recommend based on price, recommend based on level and/or experience, recommend based on genre; Column 5 line 9 – Column 6 line 41 – recommendations based on recommendation criteria depending on various criteria related to specific user based on user profile and preferences price, rating, popularity, genre, level/expertise etc.; Column 7, lines 43-55 – recommend based on appropriate difficulty level for a particular user).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, having the teachings of Purathepparambil, Breitenstein, Shum, and Smith, to have combined Purathepparambil, Breitenstein, Shum, and Smith. The motivation to combine Purathepparambil, Breitenstein, Shum, and Smith would be to provide recommendations by using personalized information related to user preferences and profiles (Smith: Column 1, lines 14-24).

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Purathepparambil (US Pub 2020/0021620) in view of Breitenstein (US Pub 2011/0077958) in view of Shum (US Pub 2014/0172864) and in further view of Xu (US Pat 8,533,580).

With respect to claim 20, Purathepparambil in view of Breitenstein and in further view of Shum discloses the computer program product of claim 16, wherein mapping to the ontological map comprises mapping the plurality of applications to a universe map (Purathepparambil: Paragraphs 89, 112, and 113 – extracting telemetry data for a plurality of applications, mapping module analyzing information of multiple applications and providing a visual representation; Breitenstein: Paragraphs 13 and 14 – retrieving telemetry data and mapping the data in a hierarchically organized manner; Paragraphs 48 and 68 – ontological mapping of data, visualizing the data on a map).
Purathepparambil discloses mapping a plurality of applications and Breitenstein discloses mapping to an ontological map comprising mapping to a map, however, Purathepparambil, Breitenstein, and Shum do not explicitly disclose:
mapping to a universe map.
The Xu reference discloses mapping to a universe map (Xu: Column 9, lines 25-43 – mapping data to a 3D virtual space representation of the universe, data scattered around the universe and mapped to different galaxies, stars, and planets, data mapped to a solar system in the universe).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, having the teachings of Purathepparambil, Breitenstein, Shum, and Xu, to have combined Purathepparambil, Breitenstein, Shum, and Xu. The motivation to combine Purathepparambil, Breitenstein, Shum, and Xu would be to allow intuitive navigation by modeling data as a virtual 3D space (Xu: Column 1, lines 15-19).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REZWANUL MAHMOOD whose telephone number is (571)272-5625. The examiner can normally be reached M-F 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on 571-272-0631. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/R.M/Examiner, Art Unit 2164                                                                                                                                                                                                        
August 10, 2022

/ASHISH THOMAS/Supervisory Patent Examiner, Art Unit 2164